ORDER
TSOUCALAS, Judge:
In accordance with the decision (July 22, 1997) and mandate (Sept. 12,1997) of the United States Court of Appeals for the Federal Circuit, Appeal No. 97-1031, remanding this case with instructions, it is hereby
Ordered that the portion of the decision of the Court in Koyo Seiko Co. v. United States, 20 CIT 920, 936 F. Supp. 1040 (1996), upholding the Department of Commerce, International Trade Administration’s (“Commerce”) application of best information available to the sample sales of Koyo Seiko Co. Ltd. and Koyo Corporation of U.S.A. (“Koyo”) is vacated; and it is further
Ordered that Commerce, in a manner consistent with NSK Ltd. v. United States, 115 F.3d 965 (Fed. Cir. 1997), revise its margin calculations for Koyo to exclude sample sales if they were transferred without consideration; and it is further
Ordered that Commerce will report the results of this remand to the Court within sixty (60) days of this order.